IN THE COURT OF APPEALS OF IOWA

                                   No. 13-0580
                               Filed April 16, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KING P. FLOWERS,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Scott County, Paul L. Macek,

Judge.



       King P. Flowers appeals his conviction for felon in possession of a firearm

as a habitual offender. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Martha E. Trout, Assistant Attorney

General, Michael J. Walton, County Attorney, and Amy Devine, Assistant County

Attorney, for appellee.



       Considered by Potterfield, P.J., and Doyle and Bower, JJ.
                                        2



BOWER, J.

       King P. Flowers appeals his conviction for felon in possession of a firearm

as a habitual offender. Flowers claims the district court improperly enhanced his

sentence, as a habitual offender, by relying upon insufficient evidence to prove

his prior felony convictions.    Finding sufficient evidence of Flowers’s prior

convictions, we affirm.

I.     Background Facts and Proceedings

       On November 6, 2012, King P. Flowers was arrested and charged with

felon in possession of a firearm, enhanced as a habitual offender, after a gun

was found in Flowers’s apartment by his roommate.

       A bifurcated bench trial was held. Following the first phase of the trial,

which focused on the felon in possession of a firearm charge, the district court

found Flowers guilty. The trial then progressed to its second phase concerning

whether Flowers was as a habitual offender. The State introduced three certified

records from Illinois showing three separate felonies from 2000, 2002, and 2003.

The documents match Flowers’s name and date of birth. The State did not offer

evidence of matching social security numbers, but did ask the court to compare

the handwriting on the Illinois documents to Flowers’s signature on the written

waiver of jury trial in this case. The district court determined Flowers had been

convicted of the Illinois felonies and was a habitual offender in Iowa, as charged,
                                            3



and sentenced him to a term not to exceed fifteen years in prison with a three

year mandatory minimum.1

II.      Standard of Review

         We review challenges to the sufficiency of the evidence for errors at law.

State v. Jordan, 663 N.W.2d 877, 879 (Iowa 2003).

III.     Discussion

         Flowers claims there was insufficient evidence to prove his previous

convictions make him a habitual offender.

         Prior convictions must be proven beyond a reasonable doubt. State v.

Griffin, 135 N.W.2d 77, 78 (Iowa 1965). When examining a record of conviction,

the fact of identical names is insufficient to prove a defendant has prior

convictions for habitual offender purposes. See State v. Smith, 106 N.W. 187,

189 (Iowa 1906) (the name “John Smith” is not enough, taken alone, to prove the

identity of the defendant).      However, a relatively unique name will reinforce

identification. See State v. Post, 99 N.W.2d 314, 318 (Iowa 1959). Additional

evidence, such as a date of birth or social security number, is required to prove

identity. State v. Sanborn, 564 N.W.2d 813, 816(Iowa 1997). “The evidence, as

a whole, must be such as could convince a rational trier of fact that defendant is

guilty beyond a reasonable doubt.” State v. Jordan, 663 N.W.2d 877, 882 (Iowa

2003).




1
  In making this determination the district court relied on an earlier ruling, made during
the first phase, which established Flowers previous convictions were felonies. The
earlier ruling did not focus on identity but the proper classification of the offenses.
                                         4



      The State used Flowers’s unique name as well as his date of birth to

establish his prior convictions. A handwriting comparison was also utilized. The

court, as fact finder, was qualified to engage in a handwriting comparison. See

Iowa Code § 622.25 (2011). We find the uniqueness of Flowers’s name, his date

of birth, and the handwriting analysis were sufficient to establish Flowers’s status

as a habitual offender.

      Flowers also claims the district court erred by relying on determinations

made during the first phase of the trial to establish the out-of-state convictions

were felonies. He asserts the issue should have been reconsidered during the

second phase of the trial. Determination of whether the prior convictions were

felonies is a question properly made by the court. See State v. Spoonmore, 323

N.W.2d 202, 203 (Iowa 1982). The district court reexamined the earlier ruling,

considered the nature of the previous offenses, and determined Flowers had

prior felony convictions. The nature of the offenses was properly considered

during the second phase of the trial.

      AFFIRMED.